Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) dated as of April 1, 2018 (the
“Commencement Date”) is between MARV TSEU, residing at the address on file with
the Company (as defined below) (“Executive”), and PROPEL MEDIA, INC., a Delaware
corporation having its principal office at 2010 Main Street, Suite 900, Irvine,
CA 92614 (the “Company”).

 

WHEREAS, Executive is currently employed as Chief Executive Officer of the
Company pursuant to an employment agreement dated as of March 6, 2015, as
amended on April 22, 2016 (the “Original Agreement”); and

 

WHEREAS, the Term (as defined in the Original Agreement) of the Original
Agreement expired on March 6, 2018; and

 

WHEREAS, pursuant to the Original Agreement, Executive’s employment after March
6, 2018 continued under the same terms and conditions provided for in the
Original Agreement, except that his employment was on an “at will” basis and the
provisions of Sections 4.4, 4.5 and 4.6(c) of the Original Agreement were no
longer in effect; and

 

WHEREAS, the Original Agreement required the parties to engage in good faith
negotiations for a written extension of the Original Agreement; and

 

WHEREAS, as a result of the foregoing, the Company and Executive have agreed to
continue Executive’s employment with the Company on the terms, conditions and
provisions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, the parties hereby
agree as follows:

 

1. Employment, Duties and Acceptance.

 

1.1 General. During the Term (as defined in Section 2), the Company shall employ
Executive in the position of Chief Executive Officer of the Company and such
other positions as shall be given to Executive by the Board of Directors of the
Company (the “Board”). All of Executive’s powers and authority in any capacity
shall at all times be subject to the direction and control of the Board. The
Board may assign to Executive such management and supervisory responsibilities
and executive duties for the Company or any subsidiary of the Company, including
serving as an executive officer and/or director of any subsidiary, as are
consistent with Executive’s status as Chief Executive Officer. The Company and
Executive acknowledge that Executive’s primary functions and duties as Chief
Executive Officer shall be similar to those customarily performed by comparable
officers of similar companies.

 



 

 

 

1.2 Full-Time Position. Executive accepts such employment and agrees to devote
substantially all of his business time, energies and attention to the
performance of his duties hereunder, except as otherwise approved by the Board.
Nothing herein shall be construed as preventing Executive from making and
supervising personal investments or participating in the activities of
not-for-profit organizations, provided they will not interfere with the
performance of Executive’s duties hereunder.

 

1.3 Location. Executive shall perform his duties hereunder at the Company’s
offices located in Irvine, CA, except as approved by the Board. Executive shall
undertake such occasional travel, within or outside the United States, as is
reasonably necessary in the interests of the Company.

 

2. Term. The term of Executive’s employment hereunder shall commence on the
Commencement Date and shall continue for three years (“Term”) unless terminated
earlier as hereinafter provided in this Agreement, or unless extended by mutual
written agreement of the Company and Executive. Unless the Company and Executive
have otherwise agreed in writing, if Executive continues to work for the Company
after the expiration of the Term, his employment thereafter shall be under the
same terms and conditions provided for in this Agreement, except that his
employment will be on an “at will” basis and the provisions of Sections 4.4, 4.5
and 4.6(c) shall no longer be in effect. Six months prior to the expiration of
the Term, the Company and Executive shall commence good faith negotiations for a
written extension of this Agreement.

 

3. Compensation and Benefits.

 

3.1 Salary. The Company shall pay to Executive a salary (“Base Salary”) at the
annual rate of $700,000. Executive’s compensation shall be paid in equal,
periodic installments in accordance with the Company’s normal payroll
procedures. Amounts in excess of Executive’s current salary that are payable in
respect of the period from the Commencement Date through the execution of this
Agreement shall be paid at the first normal payroll date after the execution of
this Agreement.

 



2

 

 

3.2 Performance Bonus.  Executive will be eligible to earn, for each year during
the course of his employment with the Company, an annual target performance
bonus as set by the Board in its reasonable discretion (but not less than
$450,000), pro-rated for the portion of the current fiscal year commencing on
the Commencement Date, based upon the Company and Executive meeting certain
performance objectives as established by the Board in its reasonable discretion,
which may include revenue, net income, EBITDA, Adjusted EBITDA or such other
measure as the Board shall reasonably determine; provided that, depending on
such performance, Executive’s actual bonus may be higher or lower than the
target. The bonuses will be distributed quarterly within the time period set
forth in the Company’s Incentive Cash Bonus Plan as currently in effect. For the
avoidance of doubt, no bonus pursuant to this Section 3.2 shall be paid in
respect of any period ending prior to the Commencement Date.

 

3.3 Benefits. Executive shall be entitled to such medical, life, disability and
other benefits as are generally afforded to other executives of the Company,
subject to applicable waiting periods and other conditions.

 

3.4 Vacation; Personal Days. Executive shall be entitled to two hundred (200)
hours of paid time off in each full calendar year during the Term. Paid time off
shall be accrued in accordance with the Company’s time off policies (including
as to any maximum accrual) as in effect from time to time. Executive shall be
entitled to a reasonable number of other days off for religious and personal
reasons, which shall not accrue or be paid off in the event Executive’s
employment is terminated.

 

3.5 Expenses. The Company shall pay or reimburse Executive for all
transportation, hotel and other expenses reasonably incurred by Executive on
business trips and for all other ordinary and reasonable out-of-pocket expenses
actually incurred by him in the conduct of the business of the Company against
itemized vouchers submitted with respect to any such expenses and approved in
accordance with the Company’s customary procedures. Notwithstanding the
foregoing, the Company shall not pay or reimburse Executive for transportation
and hotel costs incurred by Executive in connection with his commute to the
Company’s headquarters in Irvine, CA.

 



3

 

 

3.6 Incentive Awards. During the Term, Executive shall be eligible to receive
long-term incentive awards from the Company, including awards under the
Company’s long-term incentive equity plans, as in effect from time to time, as
determined by the Board, in its sole discretion.

 

4. Termination.

 

4.1 Death. If Executive dies during the Term, Executive’s employment hereunder
shall terminate and the Company shall pay to Executive’s estate the amount set
forth in Section 4.6(a).

 

4.2 Disability. The Company, by written notice to Executive, may terminate
Executive’s employment hereunder if Executive shall fail because of illness or
incapacity to render services of the character contemplated by this Agreement
for six (6) consecutive months. Upon such termination, the Company shall pay to
Executive the amount set forth in Section 4.6(a).

 

4.3 By Company for “Cause”. The Company, by written notice to Executive, may
terminate Executive’s employment hereunder for “Cause”. As used herein, “Cause”
shall mean: (a) the refusal or failure by Executive to carry out specific
directions of the Board which are of a material nature and consistent with his
status as Chief Executive Officer (or whichever positions Executive holds at
such time), or the refusal or failure by Executive to perform a material part of
Executive’s duties hereunder; (b) the commission by Executive of a material
breach of any of the provisions of this Agreement; (c) fraud or dishonest action
by Executive in his relations with the Company or any of its subsidiaries or
affiliates (“dishonest” for these purposes shall mean Executive’s knowingly or
recklessly making a material misstatement or omission for his personal benefit);
or (d) the conviction of Executive of a felony under federal or state law.
Notwithstanding the foregoing, no “Cause” for termination shall be deemed to
exist with respect to Executive’s acts described in clauses (a) or (b) above,
unless the Company shall have given written notice to Executive within a period
not to exceed ten (10) calendar days of the initial existence of the occurrence,
specifying the “Cause” with reasonable particularity and, within thirty (30)
calendar days after such notice, Executive shall not have cured or eliminated
the problem or thing giving rise to such “Cause;” provided, however, no more
than two cure periods need be provided during any twelve-month period.
Executive, upon thirty (30) days’ written notice to the Company, may terminate
Executive’s employment hereunder without “Good Reason” (as defined in Section
4.4). Upon such termination by the Company or by Executive, the Company shall
pay to Executive the amount set forth in Section 4.6(b).

 



4

 

 

4.4 By Executive for “Good Reason”. The Executive, by written notice to the
Company, may terminate Executive’s employment hereunder if a “Good Reason”
exists. For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following circumstances without the Executive’s prior written
consent: (a) a substantial and material adverse change in the nature of
Executive’s title, duties and/or responsibilities with the Company that
represents a demotion from his title, duties or responsibilities as in effect
immediately prior to such change (such change, a “Demotion”) or the assignment
to Executive of any duties materially inconsistent with Executive’s position,
authority, duties and/or responsibilities as contemplated by Section 1.1 hereof;
(b) material breach of this Agreement by the Company; (c) a failure by the
Company to make any payment to Executive when due, unless the payment is not
material and is being contested by the Company, in good faith; or (d) a
liquidation, bankruptcy or receivership of the Company. Notwithstanding the
foregoing, no “Good Reason” shall be deemed to exist with respect to the
Company’s acts described in clauses (a), (b) or (c) above, unless Executive
shall have given written notice to the Company within a period not to exceed ten
(10) calendar days of the Executive’s knowledge of the initial existence of the
occurrence, specifying the “Good Reason” with reasonable particularity and,
within thirty (30) calendar days after such notice, the Company shall not have
cured or eliminated the problem or thing giving rise to such “Good Reason”;
provided, however, that no more than two cure periods shall be provided during
any twelve-month period of a breach of clauses (a), (b) or (c) above. Upon such
termination, the Company shall pay to Executive the amount set forth in Section
4.6(c).

 

4.5 By Company Without “Cause”. The Company may terminate Executive’s employment
hereunder without “Cause” by giving at least thirty (30) days written notice to
Executive. Upon such termination, the Company shall pay to Executive the amount
set forth in Section 4.6(c).

 



5

 

 

4.6 Compensation Upon Termination. In the event that Executive’s employment
hereunder is terminated, the Company shall pay to Executive the following
compensation:

 

(a) Payment Upon Death or Disability. In the event that Executive’s employment
is terminated pursuant to Sections 4.1 or 4.2, the Company shall no longer be
under any obligation to Executive or his legal representatives pursuant to this
Agreement except for: (i) the Base Salary due Executive pursuant to Section 3.1
hereof through the date of termination; (ii) all valid expense reimbursements;
and (iii) all accrued but unused paid time off.

 

(b) Payment Upon Termination by the Company For “Cause” or by Executive without
“Good Reason”. In the event that the Company terminates Executive’s employment
hereunder pursuant to Section 4.3, the Company shall have no further obligations
to the Executive hereunder, except for: (i) the Base Salary due Executive
pursuant to Section 3.1 hereof through the date of termination; (ii) all valid
expense reimbursements; and (iii) all unused paid time off through the date of
termination required by law to be paid.

 

(c) Payment Upon Termination by Company Without Cause or by Executive for Good
Reason. In the event that Executive’s employment is terminated pursuant to
Sections 4.4 or 4.5, the Company shall have no further obligations to Executive
hereunder except for: (i) (a) an aggregate amount equal to 100% of the Base
Salary of Executive pursuant to Section 3.1 hereof, payable over the course of
12 months in accordance with Section 3.1, and (b) an aggregate amount equal to
100% of the total performance bonuses Executive earned pursuant to Section 3.2
in the four full quarters immediately prior to Executive’s termination, payable
in four equal installments on the 30th day after the end of each of the first
four quarters following termination of employment, in each case, subject to the
Executive executing a general release in the form attached hereto as Exhibit A;
(ii) all valid expense reimbursements; (iii) all accrued but unused paid time
off; and (iv) all equity awards subject to vesting shall fully vest and, if
applicable, be exercisable at any time by Executive for a period of one year
following termination.

 



6

 

 

(d) In the event that Executive’s employment is terminated pursuant to Sections
4.4 or 4.5, if Executive timely and properly elects health continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the
Company shall reimburse the Executive for the monthly COBRA premium paid by
Executive for himself and his dependents. Such reimbursement shall be paid to
the Executive in accordance with the Company’s policies and procedures for the
reimbursement of expenses. The Executive shall be eligible to receive such
reimbursement for the period ending on the earliest of: (i) the twelve-month
anniversary of the termination date; (ii) the date the Executive is no longer
eligible to receive COBRA continuation coverage; and (iii) the date on which the
Executive becomes eligible to receive substantially similar coverage from
another employer or other source. Notwithstanding the foregoing, if the
Company’s making payments under this Section 5.2(c) would violate the
nondiscrimination rules applicable to non-grandfathered plans under the
Affordable Care Act (the “ACA”), or result in the imposition of penalties under
the ACA and the related regulations and guidance promulgated thereunder), the
parties agree to reform this Section 5.2(c) in a manner as is necessary to
comply with the ACA.

 

(e) Executive shall have no duty to mitigate awards paid or payable to him
pursuant to this Agreement, and any compensation paid or payable to Executive
from sources other than the Company will not offset or terminate the Company’s
obligation to pay to Executive the full amounts pursuant to this Agreement.

 

5. Protection of Confidential Information.

 

5.1 Acknowledgment. Executive acknowledges that:

 

(a) As a result of his employment with the Company, Executive has obtained and
will obtain secret and confidential information concerning the business of the
Company and its subsidiaries (referred to collectively in this Section 5 as the
“Company”), including, without limitation, financial information, proprietary
rights, trade secrets and “know-how,” customers and sources (“Confidential
Information”).

 

(b) The Company will suffer substantial damage which will be difficult to
compute if, during the period of his employment with the Company or thereafter,
Executive should divulge Confidential Information.

 

(c) The provisions of this Agreement are reasonable and necessary for the
protection of the business of the Company.

 



7

 

 

5.2 Confidentiality. Executive agrees that he will not at any time, during the
Term or thereafter, divulge to any person or entity any Confidential Information
obtained or learned by him as a result of his employment with the Company,
except (i) in the course of performing his duties hereunder, (ii) with the
Company’s prior written consent; (iii) to the extent that any such information
is in the public domain other than as a result of Executive’s breach of any of
his obligations hereunder; or (iv) where required to be disclosed by court
order, subpoena or other government process. If Executive shall be required to
make disclosure pursuant to the provisions of clause (iv) of the preceding
sentence, Executive promptly, but in no event more than 48 hours after learning
of such subpoena, court order, or other government process, shall notify,
confirmed by mail, the Company and, at the Company’s expense, Executive shall:
(a) take all reasonably necessary and lawful steps required by the Company to
defend against the enforcement of such subpoena, court order or other government
process, and (b) permit the Company to intervene and participate with counsel of
its choice in any proceeding relating to the enforcement thereof.

 

5.3 Documents. Upon termination of his employment with the Company, Executive
will promptly deliver to the Company all memoranda, notes, records, reports,
manuals, drawings, blueprints and other documents (and all copies thereof)
relating to the business of the Company and all property associated therewith,
which he may then possess or have under his control; provided, however, that
Executive shall be entitled to retain copies of such documents reasonably
necessary to document his financial relationship with the Company.

 

For purposes of this Section 5, the term “Company” shall be deemed to include
the Company and all of its subsidiaries.

 

5.4 Injunctive Relief. If Executive commits a breach, or threatens to commit a
breach, of any of the provisions of Section 5.2, the Company shall have the
right and remedy to seek to have the provisions of this Agreement specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed by Executive that the services being rendered hereunder to the Company
are of a special, unique and extraordinary character and that any such breach or
threatened breach will cause irreparable injury to the Company and that money
damages will not provide an adequate remedy to the Company. The rights and
remedies enumerated in this Section 5.4 shall be in addition to, and not in lieu
of, any other rights and remedies available to the Company under law or equity.
In connection with any legal action or proceeding arising out of or relating to
this Agreement, the prevailing party in such action or proceeding shall be
entitled to be reimbursed by the other party for the reasonable attorneys’ fees
and costs incurred by the prevailing party.

 



8

 

 

6. Miscellaneous Provisions.

 

6.1 Survival. The provisions of Sections 4.6, 5 and 6 shall survive the
termination of this Agreement for any reason.

 

6.2 Notices. All notices provided for in this Agreement shall be in writing, and
shall be deemed to have been duly given when (i) delivered personally to the
party to receive the same, or (ii) when mailed first class postage prepaid, by
certified mail, return receipt requested, addressed to the party to receive the
same at his or its address set forth below, or such other address as the party
to receive the same shall have specified by written notice given in the manner
provided for in this Section 6.2. All notices shall be deemed to have been given
as of the date of personal delivery or mailing thereof.

 

  If to Executive: Marv Tseu     at the address on file with the Company        
If to the Company: Propel Media, Inc.     2010 Main St., Suite #900     Irvine,
California 92614     Attention: General Counsel         With a copy in either
case to: Graubard Miller     405 Lexington Avenue     New York, NY 10174    
Attn: David Alan Miller; Jeffrey M. Gallant

 



9

 

 

6.3 Entire Agreement; Waiver. This Agreement, together with the Company employee
handbook and any indemnification, equity award or assignment of invention
agreement, sets forth the entire agreement of the parties relating to the
employment of Executive and is intended to supersede all prior negotiations,
understandings and agreements between Executive and the Company or any of its
subsidiaries. For the avoidance of doubt, the Original Agreement is hereby
terminated in its entirety effective as of the Commencement Date, and Executive
shall not be entitled to any amount thereunder, including any bonus pursuant to
Section 3.2 thereof and Exhibit B thereto, accruing on or after the Commencement
Date. No provisions of this Agreement may be waived or changed except by a
writing by the party against whom such waiver or change is sought to be
enforced. The failure of any party to require performance of any provision
hereof or thereof shall in no manner affect the right at a later time to enforce
such provision.

 

6.4 Governing Law. All questions with respect to the construction of this
Agreement, and the rights and obligations of the parties hereunder, shall be
determined in accordance with the law of the State of California applicable to
agreements made and to be performed entirely in California. Any action or
proceeding by either of the parties to enforce this Agreement shall be brought
only in a state or federal court located in Orange County in the state of
California. The parties hereby irrevocably submit to the exclusive jurisdiction
of such courts and waive the defense of inconvenient forum to the maintenance of
any such action or proceeding in such venue.

 

6.5 Binding Effect; Nonassignability. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of the Company. This Agreement
shall not be assignable by Executive, but shall inure to the benefit of and be
binding upon Executive’s heirs and legal representatives.

 

6.6 Severability. Should any provision of this Agreement become legally
unenforceable, no other provision of this Agreement shall be affected, and this
Agreement shall continue as if the Agreement had been executed absent the
unenforceable provision.

 

6.7 Section 409A. This Agreement is intended to comply with the provisions of
Section 409A of the Internal Revenue Code (“Section 409A”). To the extent that
any payments and/or benefits provided hereunder are not considered compliant
with Section 409A, the parties agree that the Company shall take all actions
necessary to make such payments and/or benefits become compliant.

 

10

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

  PROPEL MEDIA, INC.       /s/ David Shapiro   By: David Shapiro, Chief
Operating Officer       /s/ Marv Tseu   Marv Tseu

 

 

 

 

Exhibit A

 

SETTLEMENT AND GENERAL RELEASE agreement

 

THIS SETTLEMENT AND GENERAL RELEASE AGREEMENT (this “Agreement”), is entered
into on ____, 20__, between PROPEL MEDIA, INC. (the “Company”) and MARV TSEU
(the “Executive”).

 

1. Severance. In consideration for the agreements and releases by Executive set
forth below, Company agrees that the Company shall pay Executive the amounts
required by Section 4.6(c) (“Severance Payments”) of the Employment Agreement by
and between Company and Executive dated as of April 1 2018 (“Employment
Agreement”). Executive acknowledges and agrees that, but for the execution of
this Agreement, Executive would not be entitled to the Severance Payments
described above.

 

2. Releases. The Company, on behalf of itself and its current and former
parents, subsidiaries and affiliates, and their respective officers, directors,
stockholders, partners, members, subagents, attorneys, representatives,
insurers, trustees, successors, predecessors, and assigns (collectively, the
“Company Related Parties”), hereby releases and discharges Executive from any
and all obligations, debts, liabilities, demands, actions, causes of action,
suits, covenants, contracts, controversies, agreements, promises, sums of money
owed, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities of every
kind and nature and description whatsoever, which the releasing party ever had,
now has or may thereafter acquire, solely arising out of or based Executive’s
employment with the Company (specifically excluding, however, any claims for
breach of any representation, warranty, obligation or covenant by the Executive
contained in this Agreement).

 

Executive, on behalf of himself and his heirs and personal representatives
(collectively, the “Executive Related Parties” and together with the Company
Related Parties, the “Related Parties”), hereby releases and discharges the
Company and the Company Related Parties, from any and all obligations, debts,
liabilities, demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money owed, accounts, bills,
reckonings, damages and any and all other claims, counterclaims, defenses,
rights of set-off, demands and liabilities of every kind and nature and
description whatsoever, which Executive ever had, now has or may thereafter
acquire, solely arising out of or based upon Executive’s employment with the
Company (specifically excluding, however, any claims for breach of any
representation, warranty, obligation or covenant by the Company contained in
this Agreement).

 

3. Agreement on Disclosure. Each of the parties agrees that in respect of
matters relating to Executive’s employment with the Company, that none of them
will make disparaging remarks about the other.

 



 

 

 

4. Acknowledgement and Waiver.

 

(a) Each party, on behalf of itself and its Related Parties, with respect to the
releases set forth in Section 2 above, understands, acknowledges and agrees that
said release may be pleaded (i) by any of the released parties as a full and
complete defense and may be produced by any such released party as a basis for
an injunction against any action, suit or claim or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release;
or (ii) otherwise as a basis for enforcing the obligations of the releasing
parties hereunder. Each of the releasing parties hereby acknowledges that it is
familiar with Section 1542 of the Civil Code of the State of California, and any
similar federal or state statute, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED THIS SETTLEMENT WITH THE DEBTOR.”

 

(b) Each releasing party, on behalf of itself and its Related Parties, hereby
waives and relinquishes any right or benefit which it has or may have under
Section 1542 of the Civil Code of the State of California or any similar
provision of the statutory or non-statutory law of any other jurisdiction with
respect to the releases granted hereunder. In connection with such waiver and
relinquishment, each releasing party, on behalf of itself and its Related
Parties, acknowledges that it is aware that it or its attorney or agents may
hereafter discover facts in addition to or different from those which it now
knows or believes to exist with respect to the subject matter of this Agreement,
but that it is each releasing party’s intention hereby to release fully, finally
and forever the matters released herein, whether known or unknown, suspected or
unsuspected, as set forth hereinabove, notwithstanding the discovery or
existence of any such additional or different facts.

 

5. No Transfer of Claims. Each releasing party under paragraph 2 hereunder
hereby represents and warrants to each released party that it and its Related
Parties has never transferred any claims of the type released hereunder that it
may have had against the released parties to any other person or entity.

 

6. Miscellaneous.

 

(a) This Agreement will inure to the benefit of and be binding upon the
representatives, successors and assigns of each of the parties.

 

(b) This Agreement and the other agreements herein mentioned, contain the entire
agreement between the parties relating to its subject matter and supersede and
cancel all prior contemporaneous written and oral agreements relating thereto.
Any oral representation or modification concerning this Agreement shall be of no
force or effect. This Agreement can be modified only by a writing signed by all
of the parties.

 

(c) This Agreement will be construed for all purposes in accordance with the
laws of the State of California, without giving effect to its choice of law
principles.

 

(d) Nothing in this Agreement is intended to constitute, or does constitute, any
admission by the parties of any liability to each other or violation of any law,
statute, regulation, contract or legal obligation, all of which is expressly
denied.

 

(e) The parties represent that they have read this Agreement, understand its
terms and effect and enter into it knowingly and voluntarily.

 

(f) Headings in this Agreement are for convenience of reference only and are not
part of the substance hereof or thereof.

 

(g) This Agreement may be signed in counterpart originals with the same force
and effect as though a single original were executed.

 

[Signature Page Next]

 

A-2

 

 

IN WITNESS WHEREOF, the parties have executed this Settlement and General
Release Agreement as of the date first set forth above.

 

  PROPEL MEDIA, INC.           By: David Shapiro, Chief Operating Officer      
    Marv Tseu

 



A-3

 